Rothrock, J.
í highway: equitable'116’ jurisdiction. I. The allegations of the petition, the truth of which are admitted by the answer, show that it was disagreed the road was to be established at the P°int where the private lane was then open, anq that the written agreement by mistake locates the road on a materially different line. If the written description of the line was a mutual mistake, or if it was a mistake on the part of the plaintiff alone, and the defendants knew that fact, and knew by the written description they were getting a line that they did not contract for, and concealed their knowledge from the plaintiff, equity will reform the writing to conform to the actual agreement of the parties.
These principles are elementary and do not need the citation of authorities for their support. It would be grossly inequitable to compel plaintiff to allow a highway to pass through his yard, ornamental grounds, and orchard, and over two wells of water, causing the removal of buildings, when it is conceded that the real agreement was for a highway to run along a lane already opened, and it would be a reproach upon equity to hold that a party is entitled to no relief under such circumstances.
z_._. • II. It is said that the plaintiff should have petitioned the board of supervisors for an alteration of the road. The sufficient answer to this proposition is, that the board possesses no chancery powers. The petition for an alteration might or might not be entertained by the board. The only ground plaintiff could have urged would have been the mistake in the description of the highway, and this would have been asking that an off-set be made in the road, and *498without benefit to the public. By sectiou 946 of the Code, the board is required to vacate and alter roads, or refuse to do so, as in their judgment the public good may require. A resort to the board for an alteration cannot then be said to be a plain, speedy and adequate remedy.
3_._. -• III. . It is claimed that the effect of reforming this written contract will be to alter or change the highway, by a court having no jurisdiction over the establishment, alteration, o'r vacation of highways.
There can be no question that the Circuit Court has jurisdiction in equity to reform written contracts without regard to the effect upon the rights of the parties, and we think it would not be within the power of the court to make á decree altering a public highway, but, having jurisdiction to reform the contract, it has the power to decree a reformation and enjoin the opening of the road on the mistaken line. It.is not so much a question of alteration, as it is a determination as to the line where it was actually agreed the road should be established. Having determined this, it is for the board of supervisors to correct the record of the road accordingly, and establish the. line as intended by the parties, the road being what is denominated a consent road. The case will be revei’sed and remanded for further action not inconsistent with this opinion, or a decree in accordance with this opinion will be entered in this court, at the option of plaintiff.
Reversed.